Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claim 17 depends, limits A to “a chalcogen-containing moiety.”  Claim 17, however, broadens the scope of A, by claiming an embodiment in the eight enumerated structure where A is -CH2Cl, which does not contain a chalcogen and therefore cannot fairly be a chalcogen-containing moiety.   As the moiety -CH2Cl does not contain a chalcogen and therefore cannot fairly be a chalcogen-containing moiety, claim 17 is broader than claim 1, and it’s unclear how claim 17 can limit claim 1, as claim 17 is broader than claim 1.  Further regarding claim 17, the fifth and sixth enumerated structures contain a tetravalent nitrogen, and yet there is no positive charge indicated for the molecule. As the molecule is not a zwitterion and yet bears a positively charged nitrogen, the positive charge should be indicated in the structure to clarify that the molecule is charged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawant (SYNTHESIS AND CHARACTERIZATION OF TRANSITION METAL COMPLEXES OF NOVEL SCHIFF BASE 8-[(Z)-{[3-(N-METHYLAMINO) PROPYL] IMINO}METHYL]-7-HYDROXY-4-METHYL-2H-CHROMEN-2-ONE][NMAPIMHMC] AND  THEIR BIOLOGICAL ACTIVITIES, International Journal of Research in Pharmacy and Chemistry, 3(3), 2013, 636-644).  Sawant teaches the following compound: 


    PNG
    media_image1.png
    224
    216
    media_image1.png
    Greyscale
 (Figure 1)

This compound reads on instant formula I where: 
A is C(=O)H
D is OH
R3 is H
R4 is H
Y is O
X is =0
R1 is H
R2 is CH3 (an alkyl).

This compound reads on instant formulae II and III where:
A is C(=O)H
R1 is H
R2 is CH3 (an alkyl).

Claims 1-5, 7-10, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (Dyes and Pigments,2912, 95, 732-742).  Huang teaches a compound of the following formula:


    PNG
    media_image2.png
    177
    250
    media_image2.png
    Greyscale
 (Scheme I)

 This compound reads on instant formula I where: 
A is CH(=O)
D is OH
R3 is H
R4 is H
Y is O
X is =0
R1 is H
R2 is CH3 (an alkyl).

This compound reads on instant formulae II and III where:
A is CH(=O)
R1 is H
R2 is CH3 (an alkyl).

Claims 1-10, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangadhar (Journal of Coordination Chemistry, 2008, 61(17), 2793-2806.  Gangadhar teaches the following compound:

    PNG
    media_image3.png
    135
    374
    media_image3.png
    Greyscale
(Figure 1).

This compound reads on instant formula I where: 
A is CH=N-NH-CS… (an alkyl; an alkene; an amine) 
D is OH
R3 is H
R4 is H
Y is O
X is =0
R1 is H
R2 is CH3 (an alkyl).

This compound reads on instant formula III where:
A is CH=N-NH-CS… (an alkyl; an alkene; an amine) 
R1 is H
R2 is CH3 (an alkyl).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10323013.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is disclosed in the patent claims, that is, the instant claims are anticipated by the patent claims.  The patent claims disclose a compound of the following formula

    PNG
    media_image4.png
    116
    182
    media_image4.png
    Greyscale

wherein A is an aldehyde, a dioxane, a benzoate, an ester, a carbonyl, a carboxylic acid, CH═CH—CO.sub.2R.sup.9, or CH═CHSO.sub.2R.sup.9, where R.sup.9 is H, OH, or alkyl; R.sup.5 is chosen from hydrogen, benzyl, substituted benzyl, benzoate, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, haloalkyl, cycloalkyl, heterocycloalkyl, alkylaryl, aryl, alkylheteroaryl, or heteroaryl, any of which is optionally substituted with acetyl, alkyl, amino, amido, —NR.sup.6R.sup.7, —C(O)NR.sup.6R.sup.7, alkoxy, alkylhydroxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, carbonyl, halo, hydroxy, thiol, cyano, or nitro; and R.sup.6 and R.sup.7 are independently H, alkyl, or R.sup.6 and R.sup.7 together with the atoms to which they are attached form a 3-7 membered cyclic moiety wherein any of the additional atoms can be heteroatoms and the 3 to 7-membered ring is optionally a heterocyclic structure that is optionally substituted; or a pharmaceutically acceptable salt thereof.  This anticipates the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


November 17, 2022